DETAILED ACTION
	
Introduction
Claims 1-20 are pending. No claims are amended, added, or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 7/27/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103
Applicant argues that the combination of Dubrovsky, Red Hat AMQ, and Message Segmenting Prior Art fails to teach or suggest the limitation “generating, by the collector network device and from the management data, a plurality of partial responses that each include a different portion of the management data so as to accommodate limited buffer sizes supported by the microservices” because none of the cited references disclose any method of segmenting data into a plurality of segments that may each be carried in a payload of a separate AMQP message. However, Examiner respectfully disagrees for three reasons. First, methods of dividing data into a plurality of segments and transmitting each segment in a separate payload to satisfy limitations of a sender, a receiver, or a particular protocol are as old as the internet itself. For instance, TCP divides data into a plurality of segments and transports each segment in a separate payload with a corresponding header that identifies the sequence number of the segment. Assigning a sequence number to each segment allows the receiver to recreate the data from the segments regardless of the order in which the receiver receives the segments. See https://en.wikipedia.org/wiki/Transmission_Control_Protocol. 
Second, contrary to Applicant’s assertion, Message Segmentation Prior Art teaches several methods for transmitting segmented data that could be used to transmit segmented data using AMQP. For instance, Hepner teaches dividing source data into a plurality of data segments, assigning a data sequence descriptor to each data segment, separately transmitting each data segment and corresponding data sequence descriptor to a receiver, and reforming the data at the receiver using the data sequence descriptors. See col. 1, ln. 13-36; see also col. 3, ln. 34-61. Similarly, Dinan teaches splitting a message into a plurality of message segments and transmitting each message segment in a desired order using a credit-based transmission system, thereby eliminating the need to rely on an underlying communication system to ensure proper ordering of the message segments. See par. 14, 30. Lastly, Rawat (cited for claim 3) teaches dividing a response message into chunks, assigning a sequence number and request identifier (i.e., transaction identifier) to each chunk, separately transmitting each chunk and corresponding sequence number to a receiver, and reforming the response message from the chunks at the receiver using the sequence numbers. See par. 62. 
Third, Applicant’s specification envisions using one of the methods disclosed in Message Segmentation Prior Art to transmit message segments using AMQP. For instance, Applicant’s specification discloses segmenting a response into a plurality of chunks, assigning a chunk identifier to each chunk, and separately transmitting each chunk and corresponding chunk identifier to a receiver for reassembly of the response at the receiver using the chunk identifiers. See par. 52. Thus, Applicant’s specification discloses using the same method used by TCP, Hepner, and Rawat to transmit message chunks to a receiver using AMQP. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 because they are unpatentable over Dubrovsky (US 7,694,007) in view the non-patent literature entitled “Red Hat AMQ,” and in further view of Message Segmenting Prior Art.1
Regarding claims 1 and 8, Dubrovsky teaches a method comprising: receiving, by a collector network device forming part of a distributed network management system that manages a managed network device and via a messaging bus configured between a webserver forming part of the distributed network management system and the collector network device, a first command to request management data stored by a managed network device (A management control center sends to a host a request for management data associated with a managed device via a connection (i.e., message bus) with the host. See col. 3, ln. 1-13); sending, by the collector network device in response to the first command, a second command to direct the managed network device to output the management data (The host forwards the request to a remote management entity that manages the managed device. See col. 3, ln. 1-13); receiving, by the collector network device and from the managed network device, the management data (The host receives a response from the remote management entity that contains the requested management data. See col. 3, ln. 1-13); and sending, by the collector network device and via the messaging bus to the webserver, the management data (The host returns the response to the management control center.  See col. 3, ln. 1-13).
However, Dubrovsky does not teach that the message bus is configured to support microservices in the form of the collector network device and the webserver. Nonetheless, Red Hat AMQ teaches a distributed system comprising a plurality of microservices that communicate with each other using a messaging protocol configured to support microservices, such as AMQP. See pg. 1-2. 
It would have been obvious to one of ordinary skill in the art to modify the system of Dubrovsky so that the management control center and host are implemented as microservices, and so that the connection between the management control center and host is implemented by a messaging protocol configured to support microservices such as AMQP, because doing so allows the system to take advantage of the well-known benefits of implementing a distributed system as a set of loosely-coupled microservices. 
In addition, Dubrovsky and Red Hat AMQ do not teach that the step of sending the management information comprises: generating, by the collector network device and from the management data, a plurality of partial responses that each includes a different portion of the management data so as to accommodate limited buffer sizes supported by the microservices; and sending each of the plurality of partial responses as a separate message. Nonetheless, dividing a message into smaller segments to support a limited buffer size of a destination device was ubiquitous in the prior art before the effective filing date of the invention:
Hepner teaches dividing a source data set into a plurality of segments due to the limited size of a buffer in the receiving node. See col. 3, ln. 34-48. 
Larsen teaches segmenting a message if the size of the message exceeds an ingress buffer configured to receive the message. See col. 10, ln. 45-50. 
Ernst  teaches segmenting network messages to fit into the buffer size of the receiving device. See col. 8, ln. 19-25. 
Dinan teaches splitting a message into multiple messages if there is a limit on message size based on an amount of buffer space on a remote computer device. See par. 30
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky and Red Hat AMQ so that sending the management data from the host to the management control center comprises the host dividing the management data into segments, creating a separate message for each of the segments, and sending to the management control center each of the separate messages that form the response, because doing so allows the system to accommodate devices with limited buffer sizes. 
Regarding clams 2 and 9, Dubrovsky teaches wherein the management data comprises at least one of configuration variables and operational variables (The management data comprises configuration information associated with the managed device. See col. 2, ln. 10-21).
Regarding claims 5 and 12, Dubrovsky and Red Hat AMQ teach wherein the messaging bus conforms to an advanced message queuing protocol (AMQP) (Red Hat AMQ teaches communicating between microservices using AMQP, which suggests modifying the system Dubrovsky so that the management control center and host are implemented as microservices, and so that the connection between the management control center and host is implemented by AMQP, because doing so allows the system to take advantage of the well-known benefits of microservices, as discussed by Red Hat AMQ at paragraphs 2-5). 
Claims 3, 4, 6, 10, 11, and 13 are rejected under 35 U.S.C. 103 because they are unpatentable over Dubrovsky, Red Hat AMQ, and Message Segmenting Prior Art, as applied to claims 1 and 8 above, in further view of Rawat (US 2018/0375828).
Regarding claims 3 and 10, Dubrovsky and Message Segmenting Prior Art teach wherein each message includes a chunk that include a portion of the management data as a payload and a chunk header (Message Segmenting Prior Art teaches segmenting a message into a plurality of messages, each of which must have a payload and a header. See discussion of claim 1), but Dubrovsky, Red Hat AMQ, and Message Segmenting Prior Art do not teach that the chunk header includes a transaction identifier, and a chunk identifier. Nonetheless, Rawat teaches a message chunking system whereby each separate chunk message includes a chunk of a response, a request identifier, and a chunk sequence. See par. 62. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky, Red Hat AMQ, and Message Segmenting Prior Art so that the header of each separate message includes a request identifier and a sequence number because doing so allows the management control center to identify the request with which each segment is associated and the order in which segments are to be arranged. 
Regarding claims 4, 6, 11, and 13, Dubrovsky and Message Segmenting Prior Art teach wherein each of the portions of the management data includes a threshold portion of the management data that is less than a threshold amount of the management data (Message Segmenting Prior Art teaches segmenting messages into separate messages that each include an amount of message data that is less than the buffer size of a destination device. See discussion of claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky to incorporate this feature of Message Segmenting Prior Art because doing so is beneficial for the reasons provided above with respect to claim 1).
Claims 7 and 14 are rejected under 35 U.S.C. 103 because they are unpatentable over Dubrovsky, Red Hat AMQ, Message Segmenting Prior Art, and Rawat, as applied to claims 6 and 13 above, in further view of Freskos (US 7,853,676).
Regarding claims 7 and 14, Dubrovsky, Red Hat AMQ, Message Segmenting Prior Art, and Rawat do not teach wherein the threshold amount is of the management data is configured by an administrator. However, Freskos teaches a system for transmitting an XML document from a source to a destination, whereby the source divides the XML document into chunks of a size that is less than a configurable threshold size, and whereby each chunk is transmitted to the destination in a separate message. See col. 3, ln. 45 - col. 4, ln. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky, Red Hat AMQ, Message Segmenting Prior Art, and Rawat so that the threshold size of the segments is a configurable threshold set by an administrator because doing so allows the response to be transported across a variety of networks and protocols that each support different segment sizes.
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Dubrovsky in view of Red Hat AMQ, Message Segmenting Prior Art, and Hunter (US 2015/0180920). 
Regarding claim 15, Dubrovsky teaches a computing system comprising: a webserver configured to issue, via a message bus between a collector network device forming part of a distributed network management system that manages a managed network device and the webserver forming part of the distributed network management system, a first command to request management data stored by a managed network device (A management control center sends to a host a request for management data associated with a managed device. See col. 3, ln. 1-13); and the collector network device configured to: receive, via the messaging bus, the first command (The host receives the request. See col. 3, ln. 1-13); send, in response to the first command, a second command to direct the managed network device to output the management data (The host forwards the request to a remote management entity that manages the managed device. See col. 3, ln. 1-13); receive, from the managed network device, the management data (The host receives a response from the remote management entity that contains the requested management data. See col. 3, ln. 1-13); and send, via the messaging bus and to the webserver, the management data (The host returns the response to the management control center.  See col. 3, ln. 1-13), and wherein the webserver is further configured to: receive, via the message bus and responsive to issuing the command, the management data (The management control center receives the response. See col. 3, ln. 1-13).
However, Dubrovsky does not teach that the message bus is configured to support microservices in the form of the collector network device and the webserver. Nonetheless, Red Hat AMQ teaches a distributed system comprising a plurality of microservices that communicate with each other using a messaging protocol configured to support microservices, such as AMQP. See pg. 1-2. 
It would have been obvious to one of ordinary skill in the art to modify the system of Dubrovsky so that the management control center and host are implemented as microservices, and so that the connection between the management control center and host is implemented by a messaging protocol configured to support microservices such as AMQP, because doing so allows the system to take advantage of the well-known benefits of implementing a distributed system as a set of loosely-coupled microservices. 
In addition, Dubrovsky and Red Hat AMQ do not teach that the step of sending the management data to the webserver comprises: generating, from the management data, a plurality of partial responses that each includes a portion of the management data; and sending each of the plurality of partial responses as a separate message. Dubrovsky also does not teach that the step of receiving the management data from the collector device comprises: receiving the plurality of partial responses, wherein each of the plurality of partial responses is received as a separate message and includes a different portion of the management data requested by the command. However, dividing a message into smaller segments to support a limited buffer size of a destination device was ubiquitous in the prior art before the effective filing date of the invention:
Hepner teaches dividing a source data set into a plurality of segments due to the limited size of a buffer in the receiving node. See col. 3, ln. 34-48. 
Larsen teaches segmenting a message if the size of the message exceeds an ingress buffer configured to receive the message. See col. 10, ln. 45-50. 
Ernst  teaches segmenting network messages to fit into the buffer size of the receiving device. See col. 8, ln. 19-25. 
Dinan teaches splitting a message into multiple messages if there is a limit on message size based on an amount of buffer space on a remote computer device. See par. 30
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky and Red Hat AMQ so that sending the management data from the host to the management control center comprises the host dividing the management data into segments, creating a separate message for each of the segments, and sending to the management control center each of the separate messages that form the response, because doing so allows the system to accommodate devices with limited buffer sizes. 
Lastly, Dubrovsky, Red Hat AMQ, and Message Segmenting Prior Art do not teach that the webserver is further configured to: send, to a client device and via a streaming connection between the webserver and the client device, each of the different portions of the management data for presentation at the client device. Nonetheless, Hunter teaches a monitoring system whereby a data gathering client collects alerts from a manage device, whereby the data gathering client sends the alerts to a server, and whereby the server sends the alerts to an end-user client as part of a data stream. See par. 60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky, Red Hat AMQ, and Message Segmenting Prior art so that the management control center sends the separate messages of the response as part of a data stream to an end-user client for viewing at the end-user client because doing so allows a user to monitor managed devices over the Internet. Moreover, streaming the management data to the end-user client allows the user of the end-user client to view each chunk of the management data as it is received from the server.
Regarding claim 16, Dubrovsky teaches wherein the management data comprises at least one of configuration variables and operational variables (The management data comprises configuration information associated with the managed device. See col. 2, ln. 10-21).
Regarding claim 20, Dubrovsky, Red Hat AMQ, and Hunter teach wherein the streaming connection comprises an input-output (IO) socket (Hunter teaches a streaming connection with an IO socket, which is beneficial for the reasons provided above with respect to claim 15. See discussion of claim 15), and wherein the messaging bus conforms to an advanced message queuing protocol (AMQP) (Red Hat AMQ teaches communicating between microservices using AMQP, which suggests modifying the system Dubrovsky so that the management control center and host are implemented as microservices, and so that the connection between the management control center and host is implemented by AMQP, because doing so is beneficial for the reasons provided above with respect to claim 1). 
Claims 17-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Dubrovsky, Red Hat AMQ, Message Segmenting Prior Art, and Hunter, as applied to claim 15 above, in further view of Rawat. 
Regarding claim 17, Dubrovsky and Message Segmenting Prior Art teach wherein the plurality of partial responses each includes a chunk that include a portion of the management data as a payload and a chunk header (Message Segmenting Prior Art teaches segmenting a message into a plurality of messages, each of which must have a payload and a header. See discussion of claim 1), but Dubrovsky, Red Hat AMQ, Message Segmenting Prior Art, and Hunter do not teach that the chunk header includes a transaction identifier, and a chunk identifier, and wherein the webserver is configured to send, to the client device and based on the transaction identifier and the chunk identifier, the chunks. Nonetheless, Rawat teaches a message chunking system whereby each separate chunk message includes a chunk of a response, a request identifier, and a chunk sequence. See par. 62. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky, Red Hat AMQ, and Message Segmenting Prior Art, and Hunter so that the header of each separate message includes a request identifier and a sequence number that the management control center uses to stream the response to the end-user client, because doing so allows the management control center to identify the request with which each segment is associated and the order in which segments are to be arranged for streaming to the end-user client.
Regarding claim 18, Dubrovsky and Message Segmenting Prior Art teach wherein the portion of the management data includes a threshold portion of the management data that is less than a threshold amount of the management data (Message Segmenting Prior Art teaches segmenting messages into separate messages that each include an amount of message data that is less than the buffer size of a destination device. See discussion of claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky to incorporate this feature of Message Segmenting Prior Art because doing so is beneficial for the reasons provided above with respect to claim 1). 
Regarding claim 19, Dubrovsky, Red Hat AMQ, Message Segmenting Prior Art, Hunter, and Rawat teach wherein webserver is configured to: reorder, based on the chunk identifier, each of the chunks having the same transaction identifier (Rawat teaches that each separate chunk message includes a chunk of the response, a request identifier, and a chunk sequence number. See par. 62. Rawat further teaches that the application uses the request identifier to identify all of the chunks associated with a particular request, and the sequence number to determine the correct ordering of all of the chunks associated with the particular request. See par. 62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dubrovsky so that each separate message includes a request identifier and a sequence number because doing so allows the management control center to identify the request with which each segment is associated and the order in which segments are to be arranged); and send, to the client device, the reordered chunks such that the chunks having the same transaction identifier are sent individually according to the chunk identifier such that each of the chunks having the same transaction identifier are presented prior to receiving all of the chunks having the same transaction identifier (Hunter teaches streaming monitored alerts to an end-user client from a server, which suggests modifying the system of Dubrovsky and Rawat so that the management control center streams the segments to an end-user client after identifying all of the segments associated with the request using the request identifier and the proper order of the segments using the sequence number, because doing so allows the user of the end-user client to view the segments before receiving all the segments).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hereinafter, Examiner collectively refers to Hepner (US 7,516,393), Larson (US 9,195,518), Ernst (US 5,572,674), and Dinan (US 2018/0287954) as “Message Segmenting Prior Art.”